 Case 2:18-cv-13124-GAD-RSW ECF No. 6, PageID.44 Filed 11/01/18 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

NICOLE HARRIS, Individually
and as Next Friend of K.D.,
a Minor,
                                              Case No. 18-cv-13124-GAD-RSW
              Plaintiffs,
v.                                            HON.

WAL-MART STORES, INC.,
a Foreign corporation individually,

WAL-MART STORES EAST, LIMITED
PARTNERSHIP, a Foreign Limited Partnership,

              Defendants.


BRIAN L. FANTICH (P60935)                     NICOLE M. WRIGHT (P63513)
ROBERT BACHTEAL (P32493)                      ZAUSMER AUGUST & CALDWELL P.C.
CARRA J. STOLLER (P64540)                     Attorneys for Defendant
LAW OFFICE OF KELMAN & FANTICH                32255 Northwestern Highway, Suite 225
Attorneys for Plaintiffs                      Farmington Hills, MI 48334
30903 Northwestern Highway #270               (248) 851-4111 Fax: (248) 851-0100
Farmington Hills, MI 48334                    nwright@zacfirm.com
(248) 855-0100 / Fax: (248) 855-3557
kelmanandassociates@yahoo.com




             JOINT ORDER REMANDING CASE TO STATE COURT

        This matter having come before this Honorable Court pursuant to the

stipulation of the parties; the parties herein have agreed to remand the case to State
{01959286}
 Case 2:18-cv-13124-GAD-RSW ECF No. 6, PageID.45 Filed 11/01/18 Page 2 of 2




Court given developments surrounding Plaintiff’s alleged damage claim, and the

Court being otherwise fully advised in the premises;

         IT IS HEREBY ORDERED that this case is remanded to the :D\QH

County Circuit Court for further proceedings.

         IT IS FURTHER ORDERED that no fees or costs be assessed to either

party.

Dated:        November 1, 2018
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge

We consent to entry of the above Order:

/s/Brian L. Fantich
BRIAN L. FANTICH (P60935)
Attorney for Plaintiff

/s/ Nicole M. Wright
NICOLE M. WRIGHT (P63513)
Attorney for Defendant




{01959286}                                2
